            Case 1:21-cv-02734-VSB Document 1 Filed 03/31/21 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


  STEVEN LEES,
                                                      Civil Action No.
                      Plaintiff,
                                                      COMPLAINT FOR VIOLATIONS
       v.                                             OF THE FEDERAL SECURITIES
                                                      LAWS


                                                      JURY TRIAL DEMANDED
   TILRAY, INC., BRENDAN KENNEDY,
   CHRISTINE ST. CLARE, REBEKAH
   DOPP, MICHAEL AUERBACH, and
   SOREN SCHRODER,



                      Defendants.



       Plaintiff Steven Lees (“Plaintiff”) by and through his undersigned attorneys, brings this

action on behalf of himself, and alleges the following based upon personal knowledge as to those

allegations concerning Plaintiff and, as to all other matters, upon the investigation of counsel,

which includes, without limitation: (a) review and analysis of public filings made by Tilray, Inc.

(“Tilray” or the “Company”) and other related parties and non-parties with the United States

Securities and Exchange Commission (“SEC”); (b) review and analysis of press releases and

other publications disseminated by certain of the Defendants (defined below) and other related

non-parties; (c) review of news articles, shareholder communications, and postings on the

Company’s website concerning the Company’s public statements; and (d) review of other

publicly available information concerning Tilray and the Defendants.
            Case 1:21-cv-02734-VSB Document 1 Filed 03/31/21 Page 2 of 15




                                 SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against Tilray and the Company’s Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a) and

20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9,

17 C.F.R. 240.14a-9, in connection with the proposed merger of the Company with Aphria, Inc.

(“Aphria”) (the “Proposed Transaction”).

       2.       On December 15, 2020, the Company entered into an Agreement and Plan of

Merger (the “Merger Agreement”) with Aphria. Pursuant to the terms of the Merger Agreement

the Company’s shareholders will receive 0.8381 of a share of Aphria common stock per share of

Tilray owned (the “Merger Consideration”).

       3.       On March 12, 2021, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading proxy statement with the SEC (the “Proxy Statement”), in violation of Sections 14(a)

and 20(a) of the Exchange Act.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Tilray and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Tilray

shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.




                                                  2
             Case 1:21-cv-02734-VSB Document 1 Filed 03/31/21 Page 3 of 15




                                  JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        6.       This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        7.       Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                           THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, the owner of Tilray shares.

        9.       Defendant Tilray is incorporated under the laws of Delaware and has its principal

executive offices located at 1100 Maughan Road, Nanaimo, British Columbia, Canada. The

Company’s common stock trades on the NASDAQ under the symbol “TLRY.”

        10.      Defendant Brendan Kennedy (“Kennedy”) is and has been the President, Chief

Executive Officer, and a director of Tilray at all times during the relevant time period.

        11.      Defendant Christine St. Clare (“St. Clare”) is and has been a director of Tilray at

all times during the relevant time period.

        12.      Defendant Rebekah Dopp (“Dopp”) is and has been a director of Tilray at all

times during the relevant time period.




                                                   3
          Case 1:21-cv-02734-VSB Document 1 Filed 03/31/21 Page 4 of 15




       13.     Defendant Michael Auerbach (“Auerbach”) is and has been a director of Tilray at

all times during the relevant time period.

       14.     Defendant Soren Schroder (“Schroder”) is and has been a director of Tilray at all

times during the relevant time period.

       15.     Defendants Kennedy, St. Clare, Dopp, Auerbach, and Schroder are collectively

referred to herein as the “Individual Defendants.”

       16.     The Individual Defendants, along with Defendant Tilray, are collectively referred

to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                  Background of the Company

       17.     Tilray is an independent energy company that engages in the acquisition, exploration,

development, and production of crude oil and natural gas worldwide. The Company also owns,

operates, develops, and acquires domestic midstream infrastructure assets in the DJ and Delaware

Basins. Its assets are located in the US onshore unconventional basins and various global offshore

conventional basins in the Eastern Mediterranean and off the west coast of Africa.

                     The Company Announces the Proposed Transaction

       18.     On December 16, 2020, the Company jointly issued a press release announcing

the Proposed Transaction. The press release stated in part:

       LEAMINGTON, Ontario & NANAIMO, British Columbia--(BUSINESS WIRE)-
       -Aphria Inc. (“Aphria”) (TSX: APHA and Nasdaq: APHA), a leading global
       cannabis company inspiring and empowering the worldwide community to live
       their very best life, and Tilray, Inc. (“Tilray”) (Nasdaq: TLRY), a global pioneer
       in cannabis research, cultivation, production and distribution, today announced
       that they have entered into a definitive agreement (the “Agreement”) to combine
       their businesses and create the world’s largest global cannabis company (the
       “Combined Company”) based on pro forma revenue1. The deal is pursuant to a
       plan of arrangement (the “Arrangement”) under the Business Corporations
       Act (Ontario), and the implied pro forma equity value of the Combined Company
       is approximately C$5.0 billion (US$3.9 billion), based on the share price of


                                                  4
  Case 1:21-cv-02734-VSB Document 1 Filed 03/31/21 Page 5 of 15




Aphria and Tilray at the close of market on December 15, 2020. Following the
completion of the Arrangement, the Combined Company will have principal
offices in the United States (New York and Seattle), Canada (Toronto,
Leamington and Vancouver Island), Portugal and Germany, and it will operate
under the Tilray corporate name with shares trading on NASDAQ under ticker
symbol “TLRY”.

The Combined Company, supported by low-cost, state-of-the-art cultivation,
processing, and manufacturing facilities, will have a complete portfolio of
branded Cannabis 2.0 products in Canada. Internationally, the Combined
Company will be well-positioned to pursue growth opportunities with Aphria’s
medical cannabis and distribution footprint in Germany, and Tilray’s European
Union Good Manufacturing Practices (“EU-GMP”) low-cost cannabis production
facility in Portugal, which has export capabilities and tariff-free access to the
European Union (“EU”) to meet increasing global demand for medical cannabis.
In the United States, the Combined Company will have a strong consumer
packaged goods presence and infrastructure with two strategic pillars, including
SweetWater Brewing Company (“SweetWater”), a cannabis lifestyle branded
craft brewer, and Manitoba Harvest, a leading hemp food manufacturer and a
pioneer in branded CBD and wellness products. The Combined Company is
expected to have a strong, flexible balance sheet, cash balance and access to
capital giving it the ability to accelerate growth and deliver attractive returns for
stockholders.

Under the terms of the Arrangement, the shareholders of Aphria (the “Aphria
Shareholders”) will receive 0.8381 shares (the “Exchange Ratio”) of Tilray for
each Aphria common share (each, an “Aphria Share”), while holders of Tilray
shares (the “Tilray Stockholders”) will continue to hold their Tilray shares (the
“Tilray Shares”) with no adjustment to their holdings. Upon the completion of
the Arrangement, Aphria Shareholders will own approximately 62 percent of the
outstanding Tilray Shares on a fully diluted basis, resulting in a reverse
acquisition of Tilray, representing a premium of 23 percent based on the share
price at market close on December 15, 2020 to Tilray shareholders. On a pro
forma basis for the last twelve months reported by each company, the Combined
Company would have had revenue of C$874 million (US$685 million).

                                  *      *       *

Agreement Details

Under the terms of the Agreement, the Arrangement will be carried out by way of
a court approved plan of arrangement under the Business Corporations
Act (Ontario) and will require the approval of at least two-thirds of the votes cast
by the Aphria Shareholders at a special meeting. Approval of a majority of the
votes cast by Tilray stockholders will be required to, among other things
contemplated by the Agreement, authorize the issuance of Tilray shares to Aphria



                                         5
  Case 1:21-cv-02734-VSB Document 1 Filed 03/31/21 Page 6 of 15




shareholders pursuant to the Arrangement. Following completion of the
Arrangement, Aphria will become a wholly-owned subsidiary of Tilray, with
Aphria shareholders owning approximately 62 percent of Tilray.

Completion of the Arrangement is subject to regulatory and court approvals and
other customary closing conditions. Regulatory approvals expected to be required
include Competition Bureau (Canada), U.S. HSR and Germany FDI. The
Agreement includes certain reciprocal customary provisions, including covenants
in respect of the non-solicitation of alternative transactions, a right to match
superior proposals and C$65 million (US$50 million) reciprocal termination fee
payable under certain circumstances. The Arrangement is expected to close in the
second quarter of calendar year 2021 following the receipt of such regulatory
approvals, as well as court approval of the Arrangement.

Each of Aphria’s and Tilray’s respective directors and officers and certain
principal Tilray Stockholders have entered into voting support agreements
agreeing to vote their Aphria Shares or Tilray Shares, as applicable, in favor of
the resolutions put before them pursuant to the Agreement.

For further information on the terms and conditions of the Arrangement, please
refer to the Agreement in its entirety, which will be available on SEDAR
at www.sedar.com and on EDGAR at www.sec.gov. Full details of the
Arrangement will be included in a management information circular of Aphria
and in a proxy statement of Tilray to be delivered to Aphria Shareholders and the
Tilray Stockholders, respectively, in the coming weeks.

Board of Directors’ Approval

Each of Aphria’s and Tilray’s respective board of directors has unanimously
approved the Agreement and the Arrangement. Jefferies LLC provided a fairness
opinion to the Board of Directors of Aphria on December 15, 2020, stating that,
as of the date of such opinion and based upon the scope of review and subject to
the assumptions, limitations and qualifications stated in such opinion, the
Exchange Ratio is fair, from a financial point of view, to the Aphria Shareholders.
Cowen provided a fairness opinion dated December 15, 2020 to the board of
directors of Tilray stating that, as of the date of such opinion and based upon and
subject to the assumptions, limitations and qualifications stated in such opinion,
the Exchange Ratio is fair, from a financial point of view, to Tilray.

Advisors

Jefferies LLC is serving as financial advisor and DLA Piper LLP (US), DLA
Piper (Canada) LLP and Fasken Martineau Dumoulin LLP are acting as legal
counsel to Aphria. Cowen is serving as financial advisor and Cooley LLP and
Blake, Cassels and Graydon LLP are acting as legal counsel to Tilray.




                                        6
         Case 1:21-cv-02734-VSB Document 1 Filed 03/31/21 Page 7 of 15




                     FALSE AND MISLEADING STATEMENTS
             AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       19.     On March 12, 2021, the Company authorized the filing of the Proxy Statement

with the SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor

of the Proposed Transaction.

       20.     Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.          However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       21.     The Proxy Statement contains projections prepared by the Company’s and

Chevron’s management concerning the Proposed Transaction, but fails to provide material

information concerning such.

       22.     The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections. 1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP


1
   See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.



                                                7
          Case 1:21-cv-02734-VSB Document 1 Filed 03/31/21 Page 8 of 15




financial measures that demonstrate the SEC’s tightening policy.2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

        23.    In order to make management’s projections included in the Proxy Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

        24.    Specifically, with respect to the Company’s projections, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including: (i) Adjusted EBITDA; (ii) EBIT; and (iii) Unlevered Free Cash

Flow.

        25.    With respect to Aphria’s projections, the Company must disclose the line item

projections for the financial metrics that were used to calculate the non-GAAP measures,

including: (i) Adjusted EBITDA; (ii) Non-GAAP Gross Profit; (iii) EBIT; and (iv) Unlevered

Free Cash Flow.

        26.    With respect to the pro forma company’s projections, the Company must disclose

the line item projections for the financial metrics that were used to calculate the non-GAAP

measures, including: (i) Adjusted EBITDA; (ii) Non-GAAP Gross Profit; and (iii) Unlevered

Free Cash Flow.

        27.    Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.   Specifically, the above information would provide shareholders with a better



2
  Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017),  available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                8
            Case 1:21-cv-02734-VSB Document 1 Filed 03/31/21 Page 9 of 15




understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                    Material False and Misleading Statements or Material
              Misrepresentations or Omissions Regarding the Financial Opinions

       28.      The Proxy Statement contains the financial analyses and opinion of the

Company’s financial advisors Cowen and Company, LLC (“Cowen”) and Imperial Capital, LLC

(“Imperial”) concerning the Proposed Transaction, but fails to provide material information

concerning such.

       29.      With respect to Cowen’s Analysis of Selected Publicly-Traded Companies, the

Proxy Statement fails to disclose the individual multiples and metrics for each company

observed.

       30.      With respect to Cowen’s Tilray Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the terminal value of the Company; (ii) the inputs and assumptions

underlying Cowen’s use of the range of discount rates of 10.0% to 12.0%; and (iii) the basis for

Cowen’s application of an adjusted EBITDA multiples range of 15.0x to 20.0x.

       31.      With respect to Cowen’s Aphria Discounted Cash Flow Analysis Based on Aphria

Management Projections, the Proxy Statement fails to disclose: (i) the terminal value of Aphria;

(ii) the inputs and assumptions underlying Cowen’s use of the range of discount rates of 8.5% to

10.5%; and (iii) the basis for Cowen’s application of an adjusted EBITDA multiples range of

15.0x to 20.0x.

       32.      With respect to Cowen’s Aphria Discounted Cash Flow Analysis Based on Aphria

Management Projections as Adjusted by Tilray Management, the Proxy Statement fails to

disclose: (i) the terminal value of Aphria; (ii) the inputs and assumptions underlying Cowen’s




                                                 9
         Case 1:21-cv-02734-VSB Document 1 Filed 03/31/21 Page 10 of 15




use of the range of discount rates of 8.5% to 10.5%; and (iii) the basis for Cowen’s application of

an adjusted EBITDA multiples range of 15.0x to 20.0x.

        33.     With respect to Imperial’s Comparable Companies Analysis, the Proxy Statement

fails to disclose the individual multiples and metrics for each company observed.

        34.     With respect to Imperial’s Precedent Transactions Analysis, the Proxy Statement

fails to disclose the individual multiples and metrics for each transaction observed.

        35.     With respect to Imperial’s Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) the estimated terminal values for Tilray and Aphria; (ii) the basis for

Imperial’s application of TEV/EBITDA multiples of 20x to 22x for Tilray and 18x to 20x for

Aphria; (iii) the basis for Imperial’s application of a range of perpetuity growth rates of 8.5% to

9.5% to the free cash flow; and (iv) the inputs and assumptions underlying Imperial’s use of the

discount rate of 12.5%.

        36.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

        37.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.




                                                 10
           Case 1:21-cv-02734-VSB Document 1 Filed 03/31/21 Page 11 of 15




                                              COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          38.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          39.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          40.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

          41.   Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.

          42.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue



                                                     11
         Case 1:21-cv-02734-VSB Document 1 Filed 03/31/21 Page 12 of 15




of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       43.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       44.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       45.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.




                                               12
           Case 1:21-cv-02734-VSB Document 1 Filed 03/31/21 Page 13 of 15




          46.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          47.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          48.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          49.   The Individual Defendants acted as controlling persons of Tilray within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Tilray, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          50.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          51.   In particular, each of the Individual Defendants had direct and supervisory



                                                  13
         Case 1:21-cv-02734-VSB Document 1 Filed 03/31/21 Page 14 of 15




involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       52.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       53.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       54.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       55.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:




                                                 14
         Case 1:21-cv-02734-VSB Document 1 Filed 03/31/21 Page 15 of 15




       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: March 31, 2021                                          Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               1190 Broadway
                                                               Hewlett, New York 11557
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 15
